Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “part of one side of the edge of the back surface of the energy harvesting module is disposed on the front surface of the rigid member, and a part on the other side of the edge of the back surface of the energy harvesting module is disposed on the front surface of the additional rigid member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 5, Applicant recites, inter alia, “a connecting capable”.  It is unclear what constitutes a connecting capable, is it an additional cable or some other type of structural feature?  Appropriate action is required.

	Regarding Claim 11, Applicant recites, “an external connector”.  It is unclear if this is a new external connector being introduced or the external connector already recited in Claim 1.  Appropriate action is required.

	Regarding Claim 11, Applicant recites, “the connector and the additional connector”.  These terms lack antecedent basis.  Appropriate action is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livsey et al. (US 2014/0174004 A1).

In view of Claim 1, Livsey et al. discloses an energy harvesting apparatus (Figure 19 & 22-23), comprising:
a flexible energy harvesting module having a flat plate shape (Figure 9, #950 & Paragraph 0063);
a connector which is mechanically and electrically connectable (Figure 9, #920-#922 & Paragraph 0077) to an external connector (Figure 19);
a rigid member having a flat plate shape (Figure 9, #910 & Paragraph 0077);
an electric wiring constituting a part of a front surface of the rigid member (Figure 9, #924 & Paragraph 0077);
wherein an edge of a back surface of the energy harvesting module (Figure 9, #950 – back surface) is disposed on the front surface of the rigid member (Figure 9, #910); and
the connector is disposed on the front surface of the rigid member (Figure 9, #920-#922) at a position spaced apart from the energy harvesting module (Figure 9, #950) and is electrically connected to the energy harvesting module via the electric wiring (Figure 9, #924).

In view of Claim 2, Livsey et al. is relied upon for the reasons given above in addressing Claim 1. Livsey et al. teaches that the connector includes a first connector and a second connector (Figure 9, 
Annotated Livsey et al. Figure 9

    PNG
    media_image1.png
    626
    853
    media_image1.png
    Greyscale

	In view of Claim 3, Livsey et al. is relied upon for the reasons given above in addressing Claim 2.  Livsey et al. teaches that the energy harvesting module overlaps 40% or more of the rigid member along the second direction (See Annotated Livsey et al. Figure 9, above).


Annotated Livsey et al. Figure 9

    PNG
    media_image2.png
    626
    853
    media_image2.png
    Greyscale

	In view of Claim 5, as best understood by the Examiner, Livsey et al. is relied upon for the reasons given above in addressing Claim 4. Livsey et al. teaches that the external connector is capably connected and detachably attached to the at least one first connector or second connector (Figure 8) and the external connector is located at a position other than the outside of the energy harvesting module in the second direction in a state in where the external connector is connected to the first or second connector (Figure 19).


an additional connector which is mechanically and electrically connectable (Figure 9, #920-#922 & Paragraph 0077) to an external connector (Figure 19);
an additional rigid member having a flat plate shape (Figure 9, #910 & Paragraph 0077);
an additional electric wiring constituting a part of a front surface of the rigid member (Figure 9, #924 & Paragraph 0077);
a conductive member for electrically connecting the connector and the additional connector (Figure 8 – any of the male pins or female receptacles)
a part on one side edge of the back surface of the energy harvesting module is disposed on the front surface of the rigid member and a part of the other side of the edge of the back surface of the energy harvesting module is disposed on the front surface of the additional rigid member (Figure 19-21).
the additional connector is disposed on the front surface of the rigid member (Figure 9, #920-#922) at a position spaced apart from the energy harvesting module (Figure 9, #950) and is electrically connected to the energy harvesting module via the electric wiring (Figure 9, #924).

In view of Claim 12, Livsey et al. is relied upon for the reasons given above in addressing Claim 1.Livsey et al. teaches a mechanical connector mechanically connectable to an external connector, the mechanical connector being provided at an edge opposite to the edge of the back surface of the energy harvesting apparatus (Figure 6, #672-#676 & Paragraph 0053).

In view of Claim 13, Livsey et al. is relied upon for the reasons given above in addressing Claim 1.  Livsey et al. teaches a connector that has a thickness which is larger than a thickness of the energy harvesting module (Figure 10, #920 & #950).

In view of Claim 14, Livsey et al. is relied upon for the reasons given above in addressing Claim 1.  Livsey et al. teaches that the connector is a female connector (Paragraph 0072).

In view of Claim 15, Livsey et al. is relied upon for the reasons given above in addressing Claim 1. Livsey et al. teaches a cover member which covers at least a part of the connector on the front surface side of the rigid member (Figure 19, #1905).

Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livsey et al. (US 2014/0174004 A1) and Wattman et al. (US 2009/024015 A1).

In view of Claim 6, Livsey et al. is relied upon for the reasons given above in addressing Claim 4. Livsey et al. discloses that first and second connector are electrically connected at an edge of the back surface of the energy harvesting module (Figure 9, #924) but does not disclose that the energy harvesting module has a first extraction electrode and second extraction electrode are positioned at the edge of the back surface of the energy harvesting module such that the first connector is electrically connectable to the first extraction electrode and the second extraction electrode though the electric wiring, and the second connector is electrically connectable to the first extraction electrode and the second extraction electrode through the electric wiring.  Livsey et al. discloses that the return path 
Wattman et al. discloses that the energy harvesting module has first and second extraction electrodes that are position at the edge of the back surface of the energy harvesting modules (Figure 6, + and – electrical wiring & Paragraph 0057 - electrical terminuses correspond to extraction electrodes), such that the first connector is electrically connectable to the first extract electrode and the second extraction electrode through the electric wiring and the second connector is electrically connectable to the first extraction electrode and the second extraction electrode through the electric wiring (Figure 5, #562-#564 – the wiring from the terminuses is routed up and terminated at the corresponding connectors).

In view of Claim 7, Livsey et al. and Wattman et al. are relied upon for the reasons given above in addressing Claim 6.  Livsey et al. teaches that the rigid member is a rigid substrate having the electric wiring integrally formed on the front surface (Figure 9, #910 & Paragraph 0007 – shakes or tiles are considered to be rigid).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Livsey et al. (US 2014/0174004 A1) in view of Langmaid et al. (US 2014/0000709 A1).

In view of Claim 5, Livsey et al. is relied upon for the reasons given above in addressing Claim 1.  Langmaid et al. discloses a connecting capable including an external connector which is detachably attached to a first connector and the external connector is located at a position corresponding to a first direction of the energy harvesting module when the external connector is connected to the first connector (Figure 4A, #330).  Langmaid et al. teaches the present invention relates to an improved photovoltaic sheathing that improves or solves (Paragraph 0027) the issues of durability and mechanical abuse (Paragraph 0004).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Langmaid et al. in Livsey et al. such that a connecting capable including an external connector which is detachably attached to a first connector and the external connector is located at a position corresponding to a first direction of the energy harvesting module when the external connector is connected to the first connector for the advantages of having improved durability and protection from mechanical abuse.

Claims 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Livsey et al. (US 2014/0174004 A1) in view of Kalkanoglu et al. (US 2008/0271774 A1).


Kalkanoglu et al. teaches that electric wiring can be in the form of wiring substrates e.g., boards that are flexible (Paragraph 0068) that advantageously can be installed by an installer who is relatively unskilled in the field of electric interconnection and constructed from individual modular parts allowing the skilled artisan flexibility in accommodating any roof side or shape and any size or shape of PV elements (Paragraph 0028).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the wiring be in the form of a flexible wiring board as disclosed by Kalkanoglu et al. in Livsey et al. every harvesting apparatus for the advantages of having wiring that can be installed by an installer who is relatively unskilled in the field of electric interconnection and constructed from individual modular parts allowing the skilled artisan flexibility in accommodating any roof side or shape and any size or shape of PV elements.

In view of Claim 10, Livsey et al. is relied upon for the reasons given above in addressing Claim 6.  Although Livsey et al. teaches that the electric wiring forms a part of the front surface by covering a part of the rigid member (Figure 9, #924) and that the rigid member is a rigid frame (Figure 9, #910 & Paragraph 0077) where a periphery of the wiring is covered by the rigid frame in a recess (Figure 9, recess) he does not disclose the electric wiring is in the form of a flexible wiring board.
Kalkanoglu et al. teaches that electric wiring can be in the form of wiring substrates e.g., boards that are flexible (Paragraph 0068) that advantageously can be installed by an installer who is relatively unskilled in the field of electric interconnection and constructed from individual modular parts allowing the skilled artisan flexibility in accommodating any roof side or shape and any size or shape of PV elements (Paragraph 0028).  Accordingly, it would have been obvious to one of ordinary skill in the art at .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726